DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on April 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,279,404 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 16, 37, 38, and 40 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 2 recites “a method for producing a mechanical locking system in a floor panel comprising a core having a core surface, and the mechanical locking system …” It is unclear as to how a ‘mechanical locking system’ can be formed in a floor panel which already has the ‘mechanical locking system.’ For the purposes of 
Claim 2 further recites the limitation “with adjacent edges of similar floor panels” in the preamble. It is unclear as to whether Applicant intends the ‘similar floor panels’ to refer to the ‘similar floor panels’ previously set forth in the preamble, or whether Applicant intends to set forth a second set of ‘similar floor panels,’ which are separate and distinct from the ‘similar floor panels’ previously set forth in the preamble. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘similar floor panels’ previously set forth in the preamble.
Claim 2 further recites the limitation “the edges” in the preamble. It is unclear as to whether Applicant intends the limitation to refer to each of, or some combination of, the ‘first edge,’ the ‘second edge,’ the ‘adjacent edges.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the adjacent edges of the similar floor panels.”
Claim 2 further recites the limitation “the locking surface.” It is unclear as to whether Applicant intends the limitation to refer to the ‘locking element locking surface’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘locking surface,’ separate and independent from the ‘locking element locking surface.’ For the purposes of this Office Action, Examiner will interpret the limitation as ‘locking element locking surface.’
Claim 3 recites the limitation “the locking surfaces.” It is unclear as to whether Applicant intends the limitation to refer to each of, or some combination of, ‘the locking element locking surface,’ ‘the top part locking surface,’ or ‘the pair of locking surfaces.’ 
Claim 3 further recites the limitation “adjacent edges of similar floor panels.” It is unclear as to whether Applicant intends the limitation to refer to the ‘adjacent edges of similar floor panels’ previously set forth in claim 2, or whether Applicant intends to set forth a second set of ‘adjacent edges of similar floor panels,’ which are separate and distinct from the ‘adjacent edges of similar floor panels’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘adjacent edges of similar floor panels’ previously set forth.
Claim 3 further recites the limitation “the edges.” It is unclear as to whether Applicant intends the limitation to refer to each of, or some combination of, the ‘first edge,’ the ‘second edge,’ and the ‘adjacent edges.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the adjacent edges of the similar floor panels.”
Claim 4 recites the limitation “another pair of locking surfaces.” The limitation is indefinite because the claim does not set forth, or otherwise require, a ‘pair of locking surfaces’ other than the limitation. Therefore, it is unclear as to whether Applicant intends, by setting forth ‘another pair of locking surfaces,’ to require a ‘first’ pair of locking surfaces, or whether Applicant intends the limitation to only set forth a single pair of locking surfaces. For the purposes of this Office Action, Examiner will interpret the limitation so as to require only a single pair of locking surfaces.
Claim 4 further recites the limitation “the locking surfaces.” It is unclear as to whether Applicant intends the limitation to refer to each of, or some combination of the 
Claim 4 further recites the limitation “adjacent edges of similar floor panels.” It is unclear as to whether Applicant intends the limitation to refer to the ‘adjacent edges of similar floor panels’ previously set forth in claim 2, or whether Applicant intends to set forth a second set of ‘adjacent edges of similar floor panels,’ which are separate and distinct from the ‘adjacent edges of similar floor panels’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘adjacent edges of similar floor panels’ previously set forth.
Claim 4 further recites the limitation “the edges.” It is unclear as to whether Applicant intends the limitation to refer to each of, or some combination of, the ‘first edge,’ the ‘second edge,’ and the ‘adjacent edges.’  For the purposes of this Office Action, Examiner will interpret the limitation as “the adjacent edges of the similar floor panels.”
Claim 4 further recites the limitation “the first pair of locking surfaces.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the pair of locking surfaces.”
Claim 5 recites the limitation “one of the pairs of locking surfaces.” The limitation is indefinite because the claim previously recites only a single ‘pair of locking surfaces.’ 
Claim 37 recites the limitation “the locking surfaces.” There is insufficient antecedent basis for the limitation in the claim. Examiner recognizes that claim 2 previously sets forth a ‘locking element locking surface.’ However, this only sets forth a single ‘surface,’ rather than a plurality of “surfaces.”
Claim 37 further recites the limitation “the locking surface on the top part of the first edge at the vertical plane” and “the locking surface on the top part of the second edge at the vertical plane.” There is insufficient antecedent basis for these limitations in the claim.
Claim 38 recites the limitation “the locking surfaces.” There is insufficient antecedent basis for the limitation in the claim. Examiner recognizes that claim 2 previously sets forth a ‘locking element locking surface.’ However, this only sets forth a single ‘surface,’ rather than a plurality of “surfaces.”
Claim 38 further recites the limitation “the locking surface on the locking groove” and “the locking surface on a locking element of a locking strip.” There is insufficient antecedent basis for these limitations in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 4, 5, 8, 37, 38, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 requires the step of ‘forming in the first edge of the floor panel via the non-rotating chip-removing surfaces at least a part of the pair of locking surfaces.’ However, claim 2 previously requires that the ‘non-rotating chip-removing surfaces remove at least a part of the locking element locking surface,’ wherein claim 40 previously requires that the ‘locking element locking surface is located on the second edge of the floor panel.’ Therefore, claim 5 requires that the non-rotating chip-removing surfaces remove the core material from both the first edge and the second edge to form the ‘pair of locking surfaces’ and the ‘locking element locking surface.’ Examiner has been unable to find support for this in the originally filed Specification. As best understood by the Examiner, the non-rotating chip-removing surfaces removes core material from either of first edge or the second edge (page 14, lines 17 – 21 and page 18, line 22 – page 19, line 3, for example, teaching that the non-rotating chip-removing surfaces removes material from one of the first edge and the second edge).
Claim 8 recites “removing … the material of the first or second edge of the floor panel by … each of the tips [of the non-rotating chip-removing surfaces].” The limitation second edge of the floor panel.’ Therefore, claim 8 requires that the Specification teaches an embodiment in which non-rotating chip-removing surfaces remove the core material from both the first edge and the second edge. Examiner has been unable to find support for this in the originally filed Specification. As best understood by the Examiner, the non-rotating chip-removing surfaces removes core material from either of first edge or the second edge (page 14, lines 17 – 21 and page 18, line 22 – page 19, line 3, for example, teaching that the non-rotating chip-removing surfaces removes material from one of the first edge and the second edge).
Claim 37 requires that the ‘non-rotating chip-removing surfaces form at least part of a locking surface on one of the first edge or the second edge.’ This requires that the Specification teach an embodiment in which the non-rotating chip-removing surfaces remove core material from the first edge. However, claim 2 previously requires that the ‘non-rotating chip-removing surfaces remove at least a part of the locking element locking surface,’ wherein claim 40 previously requires that the ‘locking element locking surface is located on the second edge of the floor panel.’ Therefore, claim 37 requires that the Specification teaches an embodiment in which non-rotating chip-removing surfaces remove the core material from both the first edge and the second edge. Examiner has been unable to find support for this in the originally filed Specification. As either of first edge or the second edge (page 14, lines 17 – 21 and page 18, line 22 – page 19, line 3, for example, teaching that the non-rotating chip-removing surfaces removes material from one of the first edge and the second edge).
Claim 38 requires that the ‘non-rotating chip-removing surfaces form at least part of a locking surface on one of the first edge or the second edge.’ This requires that the Specification teach an embodiment in which the non-rotating chip-removing surfaces remove core material from the first edge. However, claim 2 previously requires that the ‘non-rotating chip-removing surfaces remove at least a part of the locking element locking surface,’ wherein claim 40 previously requires that the ‘locking element locking surface is located on the second edge of the floor panel.’ Therefore, claim 37 requires that the Specification teaches an embodiment in which non-rotating chip-removing surfaces remove the core material from both the first edge and the second edge. Examiner has been unable to find support for this in the originally filed Specification. As best understood by the Examiner, the non-rotating chip-removing surfaces removes core material from either of first edge or the second edge (page 14, lines 17 – 21 and page 18, line 22 – page 19, line 3, for example, teaching that the non-rotating chip-removing surfaces removes material from one of the first edge and the second edge).
Claim 41 recites the limitation “wherein the core surface is a surface on an uppermost part of the floor panel.” Examiner has been unable to find support for the limitation in the originally filed Specification. Applicant cites the embodiment of figure 9 as teaching the limitation (pages 10 – 11 of response filed April 6, 2021). Figure 9c teaches a floor panel having a core and a top surface layer, wherein the surface of the 

    PNG
    media_image1.png
    262
    669
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 – 10, 14 – 16, 37, 38, and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olofsson (U.S. Patent Application Publication Number 2003/0140478, cited in IDS).
As to claim 2, Olofsson teaches a method for producing a mechanical locking system in a floor panel floor comprising a core having a core surface (figures 1b, 2b, 1d, and 2d, elements 4, 20, and 21 being the ‘mechanical locking system,’ element 1 being the ‘floor panel’ and surface of elements 2’’ and 2’ being the ‘core surface’; abstract and page 1, paragraph 17), the mechanical locking system comprising components on a first edge and a second edge of the floor panel for horizontal locking of the floor panel with other similar floor panels at a vertical plane (figures 1d and 2d, element 21 being the ‘components on a first edge’ and element 20 being the ‘components on a second edge’; 
As to claim 40, Olofsson teaches that the tongue is on the first edge (figure 2d, element 2’), the tongue groove is on the second edge (figure 1d, element 2’’), and the locking element locking surface on the locking element of the locking strip is on the second edge (figure 1d, element 20).
As to claim 3, Olofsson teaches that the components further comprise a top part locking surface on a top part of the second edge at the vertical plane (figure 1d, element 20 being the ‘top part locking surface’), the locking element locking surface on the locking element and the top part locking surface on the top part of the second edge at 
As to claim 4, Olofsson further teaches that the first edge of the floor panel comprises a pair of locking surfaces comprising a locking surface on a top part of the first edge at the vertical plane and above the tongue (figure 2d, top element 21 being the ‘locking surface on a top part of the first edge’), and a locking surface on a locking groove in the first edge (figure 2d, see below), the locking surface on the top part of the first edge and the locking surface on the locking groove in the first edge being configured to horizontally lock the first edge of the floor panel with the adjacent edges of the similar floor panels to prevent a displacement of the adjacent edges of the similar floor panels outwardly away from each other and inwardly against each other (figure 2d, top element 21, see below).

    PNG
    media_image2.png
    274
    601
    media_image2.png
    Greyscale

Olofsson further teaches the method comprises displacing the floor panel in the feeding direction relative to the non-rotating chip-removing surfaces located along the feeding direction to remove the core of the floor panel to form in the first edge of the floor panel via the non-rotating chip-removing surfaces at least a part of the pair of locking surfaces (figures 2d and 5, element 31’ being the ‘non-rotating chip-removing surfaces’; page 3, paragraphs 21 and 22).
As to claim 5, Olofsson further teaches that the non-rotating chip-removing surfaces carve the first edge of the floor panel to form at least a part of the pair of locking surfaces (figures 2d and 5, elements 31’, 21, and 4; page 3, paragraphs 21 and 22).
As to claim 6, Olofsson teaches that each of the chip-removing surfaces comprises a tip fixed at a position on a first holder, the tip having a certain angle with respect to the holder (figure 6, element 31’ being the ‘chip-removing surfaces’ and element 31 being the ‘holder,’ see below; page 3, paragraphs 25 – 26).

    PNG
    media_image3.png
    491
    750
    media_image3.png
    Greyscale

As to claim 7, Olofsson teaches that the first holder is fixed in a certain position on a fixture of a carving tool (figure 6, element 32 being the ‘fixture’).
As to claim 8, Olofsson further teaches a second holder having a tip fixed at a position on the second holder, wherein the first and second holders are fixed to one side of the fixture (figure 6, see above), and each tip of the first and second holders are positioned in contact with a different piece of the core surface of the core to be removed from the floor panel (figure 6, element 31’). This can be found because Olofsson clearly illustrates that each holder is positioned at a different height from its’ adjacent holders, such that the tip of the respective holder removes a different piece of the core surface (figure 6, elements 31 and 31’). Olofsson further teaches that the method comprises removing piece by piece the core of the second edge of the floor panel by moving the floor panel in the feeding direction against each of the tips (page 3, paragraph 24).
As to claim 9, Olofsson further teaches that the carving tool includes an upper fixture and a lower fixture (figure 6, see below).

    PNG
    media_image4.png
    491
    821
    media_image4.png
    Greyscale

Olofsson further teaches a first holder is fixed to one side of the upper fixture and a second holder is fixed to one side of the lower fixture (figure 6, element 31, see below).

    PNG
    media_image5.png
    491
    775
    media_image5.png
    Greyscale

Olofsson further taches a the tip of the first holder on the upper fixture and the tip of the second holder on the lower fixture are respectively positioned to be in contact with an upper part and a lower part of the core of first edge of the first edge of the floor panel to be removed (figure 6, elements 31’; page 3, paragraphs 24 – 25), and the 
As to claim 10, Olofsson further teaches that the carving tool includes a plurality of the fixtures (see annotation of figure 6 in the above rejection of claim 9 above), each of the fixtures having at least one of the holders (figure 6, elements 31, see above), and the method comprises forming with each of the fixtures a different portion of the mechanical locking system (page 3, paragraphs 25 – 26). This can be found because Olofsson clearly illustrates that each holder is positioned at a different height from its’ adjacent holders, such that the tip of the respective holder removes a different piece of the mechanical locking system (figure 6, elements 31 and 31’).
As to claim 14, Olofsson further teaches preprocessing at least a part of the core surface of the floor panel on the first edge such that properties of the core surface are changed (figures 1b – 1c, element 2’’; pages 1 – 2, paragraph 17).
As to claim 15, Olofsson further teaches that the preprocessing includes removing at least a part of the core surface of the floor panel on the first edge with a first preprocessing tool (figure 1b, element 2’’; pages 1 – 2, paragraph 17).
As to claim 16, Olofsson further teaches that the preprocessing include removing a part of a ridge on an upper edge of the core surface (figure 1b, element 2’’; pages 1 – 2, paragraph 17).
As to claim 37, Olofsson teaches that part of the locking element locking surface that is formed by the non-rotating chip-removing surfaces is a locking surface on a top part of the second edge  at the vertical plane and above the tongue groove (figure 1d, upper element 20).
As to claim 38, the discussion of claim 40 is incorporated herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olofsson as applied to claim 7 above, and further in view of Dupuis (U.S. Patent Number 3,656,220, cited in IDS).
As to claim 11, while Olofsson teaches the carving tool having a plurality of the holder being fixed to the fixture, Olofsson teaches the holders being integral with the fixture, such that the holders are not detachable from the fixture. Dupuis teaches a broaching carving tool for broaching planar workpieces (abstract; column 4, lines 61 – 63), the broaching tool comprising: chip-removing surfaces (figures 6 and 7, element 8; column 4, lines 63 – 67), wherein the chip-removing surfaces each comprise a tip fixed at a position on a holder (figures 4, 6, and 7, elements 10 and 14; column 4, lines 68 – 69). Dupuis further teaches that a plurality of holders are fixed to the fixture (figures 6 and 7, elements 10 and 4); and changing a holder on the fixture by detaching the holder from the fixture, detaching and moving remaining holders forward, fixing the remaining holders in new positions, and adding a new holder on the fixture (figures 6 and 7, elements 10 and 4; column 2, lines 43 – 48). It would have been obvious to one skilled in the art to substitute the detachable holders of Dupuis for the integral holders of Olofsson, because Dupuis teaches that periodically removing one of the holders and subsequently moving the remaining holders along the fixture provides the benefit of minimizing wear on the tips and increasing the life expectancy of the tips and holders.
Claims 12, 13, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olofsson as applied to claim 6 above.
As to claim 12, while Olofsson teaches tip of the holder having a clearance angle, Olofsson does not teach the exact angle. It would have been obvious to one skilled in the art to set the clearance angle of Olofsson between 2 to 8 degrees, so as to ensure a proper cutting angle.
As to claim 13, while Olofsson teaches tip of the holder having a rake angle, Olofsson does not teach the exact angle. It would have been obvious to one skilled in the art to set the rake angle of Olofsson between 20 to 30 degrees, so as to ensure a proper cutting angle.
As to claim 42, the discussion of claim 13 is incorporated herein.
Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 10 – 11, that Olofsson does not teach ‘non-rotating chip-removing surfaces removing the core surface continuously to the locking strip.’ Examiner disagrees. Examiner first notes that Olofsson is being interpreted such that the surfaces of elements 2’’ in figure 1b is the ‘core surface’ of the second edge (figure 1b, surface of element 2’’). Olofsson then expressly teaches removing the core surface via non-rotating chip-removing surfaces to form the locking strip (figures 1d and 6, elements 20 being the ‘locking strip’ and element 31’ being the ‘non-rotating chip-removing surfaces’; page 3, paragraphs 24 – 26).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726